Case: 21-50136     Document: 00515983230         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 18, 2021
                                  No. 21-50136
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eliseo Carrillo, III,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:18-CR-423-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Eliseo Carrillo, III appeals the 24-month sentence imposed on
   revocation of his supervised release. He argues that the district court’s
   upward departure from a guideline range of three to nine months to 24
   months of imprisonment was unreasonable under the facts of this case. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50136      Document: 00515983230           Page: 2   Date Filed: 08/18/2021




                                     No. 21-50136


   contends that the district court imposed a substantively unreasonable
   revocation sentence by failing to properly consider his mental condition.
          When a defendant properly preserves an objection to his revocation
   sentence for appeal, the revocation sentence is reviewed under a “plainly
   unreasonable” standard. See 18 U.S.C. § 3742(a)(4); United States v. Miller,
   634 F.3d 841, 843 (5th Cir. 2011). Unpreserved challenges are reviewed for
   plain error. United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). The
   Supreme Court recently held that a defendant’s argument for a “specific
   sentence” at a revocation hearing preserved his claim that the district court’s
   higher sentence was unreasonably long. Holguin-Hernandez v. United States,
   140 S. Ct. 762, 764, 766 (2020). That case did not decide, however, “when a
   party has properly preserved the right to make particular arguments
   supporting its claim that a sentence is unreasonably long.” Id. at 767; see also
   id. (Alito, J., concurring) (noting that “we do not decide what is sufficient to
   preserve any ‘particular’ substantive-reasonableness argument”).
          It is unclear whether Carrillo argued for a “specific sentence” as
   Holguin-Hernandez uses that term. At one point in the hearing transcript,
   Carrillo’s counsel requested placement in a drug-treatment program called
   “Lifetime Recovery.” At another point in the transcript, Carrillo’s counsel
   appeared to embrace the possibility of a prison sentence: “If the Court
   sentences him to a term of imprisonment in [the Bureau of Prisons, or
   “BOP”], I would urge the Court to consider a BOP recommendation where
   there is a mental health treatment facility. Maybe the mental health treatment
   can combine what benefit he would get out of Lifetime Recovery with what
   is the situation with the mental health issues that he’s having.” But we need
   not decide whether Carrillo preserved his substantive unreasonableness
   challenge because it fails under any standard of review.




                                          2
Case: 21-50136      Document: 00515983230           Page: 3    Date Filed: 08/18/2021




                                     No. 21-50136


          A revocation sentence is substantively unreasonable where the district
   court did not take into account a factor that was entitled to significant weight,
   gave significant weight to factors that were irrelevant or improper, or made a
   clear error in judgment when balancing sentencing factors. United States v.
   Warren, 720 F.3d 321, 332 (5th Cir. 2013). Contrary to Carillo’s contention,
   the district court did consider his mental health in imposing the sentence,
   noting the addition of the mental health treatment condition in December
   2020, and recommending mental health treatment within the Bureau of
   Prisons—as his counsel requested.
          Carillo’s 24-month revocation sentence is above the policy statement
   range of three to nine months but within the statutory maximum sentence of
   24 months. We have routinely upheld the substantive reasonableness of
   similar sentences. See United States v. Kippers, 685 F.3d 491, 500-01 (5th Cir.
   2012) (affirming a revocation sentence that was the statutory maximum and
   more than five times above the top of the guidelines range); Whitelaw, 580
   F.3d at 265 (affirming a revocation sentence that was the statutory
   maximum). Carillo therefore has shown no reversible error in his revocation
   sentence.
          The judgment of the district court is AFFIRMED.




                                          3